Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew S. Dicke on Tuesday, December 14, 2021.

The application has been amended as follows:

Claim 1.  A method of manufacturing a fishing rod, comprising:
forming a tip rod by injection molding a short-fiber reinforced resin material in which short fibers are disposed in a matrix resin material, wherein an [[the]] average fiber diameter of the short fibers is 3 to 15 μm, an [[the]] average fiber length of the short fibers is 0.5 to 10 mm, and a [[the]] content of the short fibers is 3 to 50 wt %;
covering a periphery of the short-fiber reinforced resin material with a prepreg sheet in which reinforced fibers are aligned and extended in one direction and impregnated with a synthetic resin,
-fiber reinforced 
wherein many of the short fibers are aligned anisotropically in a radially inner region of the tip rod and many of the short fibers are aligned along the axial direction in a radially outer region of the tip rod, and
wherein an amount of the short fibers aligned along an [[the]] axial direction of the tip rod in the radially outer region at a given position of the tip rod is greater than an amount of the short fibers aligned along the axial direction in the radially inner region at the given position.

Claim 2.  The method of claim 1, further comprising, the forming the tip rod comprising forming the short-fiber reinforced resin material as a solid body.


Cancelled claims 3-5.


Claim 11.  The method of claim 1, wherein a thickness of the prepreg sheet is decreased gradually toward a [[the]] distal end of the tip rod.



Claim 12.  The method of claim 1, further comprising:
	connecting the short-fiber reinforced resin material to a tip-holding pole to form a fishing 
the covering the periphery of the short-fiber reinforced resin material with the prepreg sheet comprising covering a connecting portion of the short-fiber reinforced resin material with the prereg sheet.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose a method of manufacturing a fishing rod, comprising wherein an amount of the short fibers aligned along an axial direction of the tip rod in the radially outer region at a given position of the tip rod is greater than an amount of the short fibers aligned along the axial direction in the radially inner region at the given position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA